Citation Nr: 1437342	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a right wrist disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a June 2014 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with her claims folder.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent examination of the Veteran for the disability at issue was in December 2008.  The Board recognizes that the Veteran was scheduled for a new examination in September 2013 and that she failed to report to this examination.  She did, however, report for several other examinations regarding claims not on appeal, conducted in March 2013.  During her hearing, the Veteran also expressed willingness to report for a new examination.  Accordingly, remand is required to provide the Veteran with another examination.

Additionally, at her hearing, the Veteran testified that she receives treatment for her right wrist disability at the Columbus VA Medical Center (VAMC).  However, as the claims file only includes records from that facility dated up to August 2013, any additional records from such facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Columbus VAMC any outstanding records of evaluation and treatment for the Veteran's service-connected right wrist disability dated from August 2013 to the present.

2. Thereafter, schedule the Veteran for an appropriate VA examination to assess the current severity of her service-connected right wrist disability.  The entire claims folder must be made available to the examiner prior to the examination.  Any appropriate testing should be conducted, and the results reviewed, prior to the final opinion.  The examiner should describe all findings in detail, and should explain the rationale for any conclusions reached.

3. The Veteran must be given adequate notice of the date and place of the requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim.  38 C.F.R.        § 3.655.

4. After completion of the above, review the expanded record and determine if an increased rating is warranted for the right wrist.  If any benefit sought is not granted in full, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



